United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.W., Appellant
and
DEPARTMENT OF THE ARMY, WHITE
SANDS MISSILE RANGE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-191
Issued: October 17, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2010 appellant filed a timely appeal from the May 14 and October 22,
2010 decisions of the Office of Workers’ Compensation Programs (OWCP) denying a schedule
award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award
decisions.2
ISSUE
The issue is whether appellant sustained employment-related permanent impairment,
thereby entitling him to a schedule award.

1
2

5 U.S.C. §§ 8101-8193.

By decision dated April 28, 2010, OWCP found that appellant returned to work for the employing establishment
on June 1, 2009, that the position fairly and reasonably represented his wage-earning capacity. Because more than
180 days elapsed from this decision to the filing of the appeal, the Board lacks jurisdiction to review this decision
pursuant to 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On April 20, 2007 appellant, then a 52-year-old toxic materials handler, filed a traumatic
injury claim alleging that, on that date, while moving a scrap metal basket inside a metal hopper,
he felt a sharp pain in his lower back. On June 12, 2007 OWCP accepted his claim for sprain of
back, lumbar region. It also accepted the claim for lumbosacral radiculopathy, aggravation of
degeneration lumbar/lumbosacral spine and lumbar spondylolisthesis.
OWCP paid
compensation and medical benefits. On September 22, 2008 appellant underwent an L4-S1
laminectomy, facetectomy, transforaminal lumbar interbody arthrodesis with instrumentation L45, L5-S1; and posteriolateral fusion with pedicle screw instrumentation at L4-S1.
On February 24, 2010 appellant filed a claim for a schedule award. He submitted a
Maximum Medical Improvement and Impairment Rating Report by Dr. Kevin J. Sandberg, a
Board-certified physiatrist, dated January 28, 2010. Dr. Sandberg found that appellant had some
residual intermittent lumbar pain that was exacerbated by certain movements such as bending
and twisting at the waist. There were no significant residual radicular symptoms to the lower
extremities and appellant had been in a static and stable state for one year. Dr. Sandberg opined
that appellant’s impairment rating under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2009) was 21 percent of the whole person. This
was derived using class 3 impairment using the Regional Grid for Intervertebral Disc Herniation
and Alteration of Motion Segment Integrity at multiple levels with mild residual problems (grade
modifier of one).3
On March 17, 2010 OWCP referred the case to an OWCP medical adviser for his
determination as to percentage of impairment. In an April 28, 2010 report, OWCP’s medical
adviser determined that, although Dr. Sandberg appeared to have performed a correct evaluation,
the regulations only allow for impairment to scheduled members, and the spine and whole person
are not scheduled members. Accordingly, he was unable to recommend impairment for
appellant based on impairment of the spine or whole person. The medical adviser noted that
Dr. Sandberg indicated there were normal motor function and no sensory loss in the lower
extremities. He concluded that appellant had zero percent impairment of each lower extremity.
By decision dated May 14, 2010, OWCP denied appellant’s claim for a schedule award
on the grounds that there was no employment-related impairment due to a scheduled member or
function of the body as provided in section 8107 of FECA (5 U.S.C. § 8107).
On May 19, 2010 appellant requested review of the written record by an OWCP hearing
representative.
In a letter dated May 27, 2010, Dr. Sandberg stated that he was not familiar with OWCP
regulations stating that the spine and whole person are not scheduled members. He
recommended that appellant request a hearing so that someone could explain OWCP’s position
with regard to the impairment rating.

3

Dr. Sandberg also found that appellant’s impairment rating under the fifth edition of the A.M.A., Guides was 23
percent of the whole person.

2

By decision dated October 22, 2010, the hearing representative affirmed OWCP’s
May 14, 2010 decision.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.6 The A.M.A., Guides has been adopted
by the implementing regulations as the appropriate standard for evaluating schedule losses.7
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.8 Neither FECA nor the implementing federal
regulations provide for payment of a schedule award for the permanent loss of use of the back,
the spine or the body as a whole; a claimant is not entitled to such a schedule award.9 The Board
notes that section 8101(19) specifically excludes the back from the definition of organ.10 A
claimant may receive a schedule award for any permanent impairment to the upper or lower
extremities even though the cause of the impairment originated in the spine.11
ANALYSIS
OWCP accepted appellant’s claim for sprain of the lumbar region of back, lumbosacral
radiculopathy, aggravation of degeneration lumbar/lumbosacral spine and lumbar
spondylolisthesis. Appellant filed a claim for a schedule award.
In a March 17, 2010 evaluation, Dr. Sandberg opined that appellant had 21 percent
impairment of the whole person under the sixth edition of the A.M.A., Guides. FECA, however,
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any physician evaluating
permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
7

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

10

5 U.S.C. § 8101(19).

11

Thomas J. Engelhart, supra note 8.

3

does not provide for impairment of the whole person.12 Furthermore, it does not provide for a
schedule award based on impairment to the back or spine.13 Appellant may only receive a
schedule award for impairment to the upper or lower extremities if such impairment is
established as being due to his accepted condition.14
The Board finds that the medical evidence does not support that appellant had any
impairment to his extremities related to his accepted employment injury. Dr. Sandberg indicated
that there was normal motor function and no sensory loss in the lower extremities. Based on
Dr. Sandberg’s evaluation OWCP’s medical adviser found that appellant had zero percent
impairment of each lower extremity resulting from the employment-related injury.
The Board finds that OWCP properly found that, pursuant to the A.M.A, Guides,
appellant had no permanent impairment to a scheduled member or function of the body as
defined in FECA.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an employmentrelated permanent impairment thereby entitling him to a schedule award.

12

N.D., 59 ECAB 344 (2008); R.P., Docket No. 10-2107 (issued May 19 2001).

13

A.S., Docket No. 10-1903 (issued May 20, 2011).

14

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 22 and May 14, 2010 are affirmed.
Issued: October 17, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

